DETAILED ACTION
This action is responsive to remarks and amendment filed on 8/17/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-25 are pending in this Office Action. Claims 1, 8, 12 and 16-18 are currently amended. Claims 1, 8, 16, 19 and 23 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Remarks & Arguments
Applicant’s arguments regarding claims 1, 2, 19 and 23 are fully considered but moot in view of the new grounds of rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 20 and 21 are objected to because they contain limitation “to be transferred and performed…” which refer to future actions. Examiner suggests amending the language to present tense to recite steps as currently performed by the claimed invention. Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a sub-system having an auto transfer feature to perform...” in claim 1, and “automated controlled intelligence of a centralized resource causes…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-7 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains limitation “a sub-system having an auto transfer feature to perform...” and Claim 20 contains limitation “automated controlled intelligence of a centralized resource causes…” which are means (or step) plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
.

Claims 1-7 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains limitation “a sub-system having an auto transfer feature to perform...” and Claim 20 contains limitation “automated controlled intelligence of a centralized resource causes…” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 is directed to “a centralized system” and claims 2 and 3 recite steps performed by the “event producer” after computations are transferred from the centralized system to the event producer, making the event producer appear to be part of the centralized system. It is unclear whether the event producer is part of or separate from the centralized system. The present Specification [0059-0064] and corresponding Figures 2-6 describe the centralized system to be separate from event producers. For purpose of examination, claim 1 is interpreted to be directed to a broader system which includes the centralized system and the event producer.
Claims 20 and 21 both introduce “a centralized resource.” As claim 21 depend on claim 20, it is unclear whether they both refer to the same centralized resource. For purpose of examination, “a centralized resource” in claim 21 is interpreted as “the centralized resource” to refer to the centralized resource of claim 20.
Claims 2-7 and 21-22, by the virtue of their dependency on claims 1 and 20, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 is directed to “an edge device” and claim 20 recites steps performed by the “centralized resource” to transfer computations and operation to the edge device. The present Specification [0059-0064] and corresponding Figures 2-6 describe the centralized resource to be separate from edge devices.  Hence steps performed by the centralized resource do not further limit the edge device of parent claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 16, 19, 20, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malladi (US Publication No. 2017/0060574 A1).
Claim 1:
Malladi teaches a centralized system for big data services comprising:
storage to store data for big data services [200: data centers or “cloud”]; 
a plurality of servers coupled to the storage, the plurality of servers to perform at least one of ingest, transform, and serve stages of data [0076: data ingestion, data processing and data publication]; and 
a sub-system having an auto transfer feature to perform program analysis on computations of the data and to automatically detect computations to be transferred from within the centralized system to an event producer that includes an edge device or an end device [0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of containers: The system provides methods to trigger migration of containers from the edge platform back to the cloud].
Claim 2:
Malladi teaches the centralized system of claim 1, wherein the auto transfer feature causes computations of data that are normally performed with the centralized system to be transferred and performed with resources of the event producer that includes the edge device or the end device [0200: compute resources available near sensor networks or “edge”, and data centers or “cloud”; 0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of containers: The system provides methods to trigger migration of containers from the edge platform back to the cloud].
Claim 5:
Malladi teaches the centralized system of claim 1, wherein the auto transfer feature causes computations of data that are normally performed with the centralized system to be performed with devices of the event producers [0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure].  
Claim 16:
Malladi teaches a computer-implemented method comprising:
automatically detecting operations for at least one stage of a multi stage process to be performed on a centralized resource for ingestion and enrichment operations or intelligent extractions; determining whether the detected operations to be performed on the centralized resource can be transferred to at least one of a distributed resource and an event producer; and transferring the detected operations for at least one stage of a multi stage process to be performed on the centralized resource to at least one of a distributed resource and an event producer that includes an edge device or an end device when desirable [200: compute resources available near sensor networks or “edge”, and data centers or “cloud”; 0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of containers: The system provides methods to trigger migration of containers from the edge platform back to the cloud]
 for reducing latency and network congestion between the centralized resource and the at least one of a distributed resource and the event producer [0011: Edge intelligence platform is a 
wherein the distributed resource includes a messaging system or a collect and delivery stage [0201: Stream data processing and in-network aggregation at the edge for preprocessing continuous streams of raw data that can be feed into machine learning analyses; 0203: Sensor data segmentation at the edge for partitioning raw databased on their constituent feature sets and intelligent matching with models built by machine learning workflows]. 
Claim 19:
Malladi teaches an edge device [0200: compute resources available near sensor networks or “edge”] comprising:
storage to store data; and a processing unit coupled to the storage [0200: for example, from medium-sized servers (e.g., a dual-core processor and 4 gigabytes of memory) to miniaturized nodes (e.g., a single core processor core with less than 1 gigabyte of memory)], the processing unit is configured for processing of distributed multi stage dataflow based operations including data computations and at least one shuffle operation [0142: Data analytics includes complex event processing (CEP) engine, an expression language for analytics or stream processing, or both, aggregation, rules and select machine learning workflows at the edge] for a first set of data from a first data source and a second set of data from a second data source [0165: The software apparatus then mixes sensor data from different physical sources].  
Claim 20:
Malladi teaches the edge device of claim 19, wherein automated controlled intelligence of a centralized resource causes the data computations and the at least one shuffle operation that are normally performed with the centralized resource to be transferred and performed with the processing unit of the edge device [0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of .  
Claim 21:
Malladi teaches the edge device of claim 20, wherein automated controlled intelligence of the edge device causes the data computations and the at least one shuffle operation that are normally performed with a centralized resource to be transferred and performed with the processing unit of the edge device [0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of containers: The system provides methods to trigger migration of containers from the edge platform back to the cloud].  
Claim 23:
Malladi teaches a computer-readable storage medium [0051: computer-readable medium] comprising executable instructions to cause a processing system of a vehicle to perform operations of distributed multi stage dataflow, the instructions comprising: 
automatically detecting operations for at least one stage of a multi stage dataflow to be performed on the processing system of the vehicle for ingestion and enrichment operations or intelligent extractions; determining whether the detected operations to be performed on the processing system can be transferred to at least one of a communication hub of the vehicle and a sensor system of the vehicle; and transferring the detected operations for at least one stage of a multi stage dataflow to be performed on the processing system to at least one of the communication hub and the sensor system when desirable for reducing latency and network congestion between at least one of the communication hub and the sensor system of the vehicle and the processing system [0092, 0103: specific applications of the edge application infrastructure may include connected vehicles; 200: compute resources available near sensor networks or “edge”, and data centers or “cloud”; 0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of containers: The system provides methods to trigger migration of containers from the edge platform back to the cloud].  
Claim 25:
Malladi teaches the computer-readable storage medium of claim 23, wherein the at least one of the communication hub and the sensor system receives a first set of data from a first data source and a second set of data from a second data source having a different location than the first data source [0165: The software apparatus then mixes sensor data from different physical sources].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7, 17, 18, 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Malladi as applied to claim 1, 16, 19 and 23 above, and further in view of Tu (US Publication No. 2006/0250248 A1).
Claim 3:
Malladi teaches the centralized system of claim 2, wherein the event producer receives data [0076: data ingestion, data processing and data publication].
Malladi does not teach filters the collected data to generate a reduced set of data.
Tu teaches filters the collected data to generate a reduced set of data [0037, 0038, 0042, 0065-0066: data filtering may be done in various components (nodes) of the system including the RFID and Sensor Gateway Component (event producer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malladi’s transfer of processing containers from the cloud to the edge, with Tu’s ability with performing specifically a filter task at multiple components. Malladi and Tu are both directed to processing of sensor data. Tu allows Malladi to perform filtering as one of the processing tasks performed at the edge.
Claim 4:
Malladi in view of Tu teaches the centralized system of claim 3, wherein the plurality of servers to perform at least one of ingest, transform, and serve stages for the reduced set of data instead of the collected data received by the at least one of an event producer and an edge device to reduce networking congestion for data transferred between the at least one of an event producer and an edge device and the centralized system [Malladi: 0011: Edge intelligence platform is a software-based Solution based on fog computing concepts which extends data processing and analytics closer to the edge where the lloT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies].  
Claim 6:
Malladi teaches the centralized system of claim 5.
Malladi does not teach wherein the devices of the event producers filter the data to produce a reduced set of data that is received by at least one distributed node.
Tu teaches wherein the devices of the event producers filter the data to produce a reduced set of data that is received by at least one distributed node [0038, 0042-0043, 0066: the RFID and Sensor Gateway Component (event producer) filters and aggregate RFID data, and transmits the preprocessing data to the Information Buffer Management Component, and the Data Import Module of the Database/ETL Component (distributed node) receives data from the Information Buffer Management Component].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malladi’s transfer of processing containers from the cloud to the edge, with Tu’s ability with performing specifically a filter task at multiple components. Malladi and Tu are both directed to processing of sensor data. Tu allows Malladi to perform filtering as one of the processing tasks performed at the edge.
Claim 7:
Malladi in view of Tu teaches the centralized system of claim 6, wherein the plurality of servers to perform at least one of ingest, transform, and serve stages for the reduced set of data that is filtered by the devices of the event producers to reduce network congestion for data transferred between the event producers, the at least one distributed node, and the centralized system [Tu: 0066-0067: the Data Import Module of the Database/ETL Component (distributed node), which receives data from the Information Buffer Management Component populated by the RFID and Sensor Gateway Component (event producer), then initially filter and transform the data, wherein the initial preprocessing data is stored in a Raw Data Processing Data Model, and a Data Synchronization Process Module (server) is used to further process data that is cached in the Raw Data Processing data Model].  
Claim 17:
Malladi teaches the computer-implemented method of claim 16, further comprising: performing the detected operations that have been transferred to the distributed resource or the event producer [0011: Edge intelligence platform is a software-based Solution based on fog computing concepts which extends data processing and analytics closer to the edge where the lloT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies].
Malladi does not teach that the above operations are performed to generate a reduced set of data.
Tu teaches to generate a reduced set of data [0037, 0038, 0042, 0065-0066: data filtering may be done in various components (nodes) of the system including the RFID and Sensor Gateway Component (event producer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malladi’s transfer of processing containers from the cloud to the edge, with Tu’s ability with performing specifically a filter task at multiple components. Malladi and Tu are both directed to processing of sensor data. Tu allows Malladi to perform filtering as one of the processing tasks performed at the edge.
Claim 18:
Malladi in view of Tu teaches the computer-implemented method of claim 17, further comprising: receiving with the centralized resource the reduced set of data from the distributed resource or the event producer; and performing at least one of ingest, transform, and serve stages for the reduced set of data to reduce networking congestion for data transferred between the centralized resource and the distributed resource or the event producer [Tu: 0066-0067: the Data Import Module of the Database/ETL Component (distributed node), which receives data from the Information Buffer Management Component populated by the RFID and Sensor Gateway Component (event producer), then initially filter and transform the data, wherein the initial preprocessing data is stored in a Raw Data Processing Data Model, and a Data Synchronization Process Module (server) is used to further process data that is cached in the Raw Data Processing data Model].  
Claim 22:
Malladi teaches the edge device of claim 20.
Malladi does not teach wherein the edge device to transfer a reduced set of data to the centralized resource for additional processing with the reduced set of data reducing networking congestion for data transferred between the centralized resource and the edge device.
Tu teaches wherein the edge device to transfer a reduced set of data to the centralized resource for additional processing with the reduced set of data reducing networking congestion for data transferred between the centralized resource and the edge device [0037, 0038, 0042, 0065-0066: data filtering may be done in various components (nodes) of the system including the RFID and Sensor Gateway Component (event producer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malladi’s transfer of processing containers from the cloud to the edge, with Tu’s ability with performing specifically a filter task at multiple components. Malladi and Tu are both directed to processing of sensor data. Tu allows Malladi to perform filtering as one of the processing tasks performed at the edge.
Claim 24:
Malladi teaches the computer-readable storage medium of claim 23, further comprising: performing the detected operations that have been transferred to at least one of the communication hub and the sensor system [0011: Edge intelligence platform is a software-based Solution based on fog computing concepts which extends data processing and analytics closer to the edge where the lloT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant .
Malladi does not teach that the above operations are performed to generate a reduced set of data.
Tu teaches to generate a reduced set of data [0037, 0038, 0042, 0065-0066: data filtering may be done in various components (nodes) of the system including the RFID and Sensor Gateway Component (event producer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malladi’s transfer of processing containers from the cloud to the edge, with Tu’s ability with performing specifically a filter task at multiple components. Malladi and Tu are both directed to processing of sensor data. Tu allows Malladi to perform filtering as one of the processing tasks performed at the edge.

Claims 8-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi (US Publication No. 2017/0060574 A1) in view of Dollinger (NPL: “A framework for efficient execution on GPU and CPU+GPU systems”).
Claim 8:
Malladi teaches a machine comprising: storage to store data; and an Input/output (I/O) processing unit coupled to the storage, the I/O processing unit is configured for in-line stream processing of distributed multi stage dataflow based computations including automated controlled intelligence for transferring of data computations and at least one shuffle operation from the machine to an event producer that includes an edge device or an end device [200: data centers or “cloud”; 0076: data ingestion, data processing and data publication; 0190: Mobility of application container: The system serializes the deployment template objects containing the configured applications and streams them over the Internet to reach agents in the Software apparatus at the edge infrastructure. 0193: Responsive migration of containers: The system provides methods to trigger migration of containers from the edge platform back to the cloud; 0142: Data analytics includes complex event processing (CEP) engine, an expression language for analytics or stream processing, or both, aggregation, rules and select machine learning workflows at the edge].

Dollinger teaches the I/O processing unit having an in-line accelerator that is configured for in-line stream processing (Page 49 Section 3.6 Paragraph 1: Most modern systems are equipped with directly usable, multiple general purpose heterogeneous processors. Their specialized architecture, availability and programmability, make them viable alternatives to offload computations originally designed for the CPU... A computer system is said heterogeneous when processors which it is made of, differ by their Instruction Set Architecture. A CPU, coupled with FPGAs and/or GPUs, for instance, is such a system; Page 32-33 Section 3.1 Paragraph 1: technology which harness GPUs as general purpose coprocessors, to accommodate graphics treatments and generic computations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Malladi’s transfer of processing containers from the cloud to the edge, on an alternative processor such as a GPU as described in Dollinger, because GPUs are a viable alternative to achieve performance with parallel programs, and are widely available in various types of devices (Dollinger: Page 31: Chapter 3: Context and related work: Paragraph 3).
Claim 9:
Malladi in view of Dollinger teaches the machine of claim 8, wherein the in-line accelerator is further configured to perform at least one of ingest, transform, and serve operations, wherein the shuffle operation performs a reorganization or aggregation of data [Malladi: 0142: Data analytics includes complex event processing (CEP) engine, an expression language for analytics or stream processing, or both, aggregation, rules and select machine learning workflows at the edge].
Claim 11:
Malladi in view of Dollinger teaches the machine of claim 8, further comprising: a general purpose instruction-based processor coupled to the I/O processing unit [Malladi: 0050-0051], wherein the in-line accelerator is configured to perform operations of multiple stages without utilizing the general purpose instruction-based processor (Dolllinger: Page 49 Section 3.6 Paragraph 1: Most modern systems are equipped with directly usable, multiple general purpose heterogeneous processors. Their specialized architecture, availability and programmability, make them viable alternatives .  
Claim 12:
Malladi in view of Dollinger teaches the machine of claim 8, wherein the event producer receives a first set of data from a first data source and a second set of data from a second data source [Malladi: 0165: The software apparatus then mixes sensor data from different physical sources] to perform the data computations and the at least one shuffle operation [Malladi: 0142: Data analytics includes complex event processing (CEP) engine, an expression language for analytics or stream processing, or both, aggregation, rules and select machine learning workflows at the edge].  
Claim 13:
Malladi in view of Dollinger teaches the machine of claim 12, wherein the first data source has a different location than the second data source [Malladi: 0165: The software apparatus then mixes sensor data from different physical sources].  
Claim 14:
Malladi in view of Dollinger teaches the machine of claim 13, wherein at least one of the first data source and the second data source have a different location than the at least one of an event producer and an edge device [Malladi: 0165: The software apparatus then mixes sensor data from different physical sources].  
Claim 15:
Malladi in view of Dollinger teaches the machine of claim 8, wherein the automated controlled intelligence utilizes a cost function that is based on reducing network congestion and latency reduction to intelligently determine when to transfer data computations and at least one shuffle operation from the machine to the at least one of an event producer and an edge device [Malladi: 0011: Edge intelligence platform is a software-based Solution based on fog computing concepts which extends data processing and analytics closer to the edge where the lloT devices reside. Maintaining close . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi and Dollinger as applied to claim 8 above, in view of Tu (US Publication No. 2006/0250248 A1).
Claim 10:
Malladi in view of Dollinger teaches the machine of claim 8, wherein the in-line accelerator is further configured to receive data (Dollinger: Page 49 Section 3.6 Paragraph 1: Most modern systems are equipped with directly usable, multiple general purpose heterogeneous processors. Their specialized architecture, availability and programmability, make them viable alternatives to offload computations originally designed for the CPU... A computer system is said heterogeneous when processors which it is made of, differ by their Instruction Set Architecture. A CPU, coupled with FPGAs and/or GPUs, for instance, is such a system; Page 32-33 Section 3.1 Paragraph 1: technology which harness GPUs as general purpose coprocessors, to accommodate graphics treatments and generic computations).
Malladi in view of Dollinger does not teach receiving a reduced set of data from the at least one of an event producer and an edge device that performs the transferred data computations and the at least one shuffle operation instead of collected data received by the at least one of an event producer and an edge device.
Tu teaches a reduced set of data from the at least one of an event producer and an edge device that performs the transferred data computations and the at least one shuffle operation instead of collected data received by the at least one of an event producer and an edge device [0037, 0038, 0042, 0065-0067: the Data Import Module of the Database/ETL Component (distributed node), which receives data from the Information Buffer Management Component populated by the RFID and Sensor Gateway Component (event producer), then initially filter and transform the data, wherein the initial preprocessing data is stored in a Raw Data Processing Data Model, and a Data Synchronization Process Module (server) is used to further process data that is cached in the Raw Data Processing data Model. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malladi and Dollinger with Tu’s ability with performing specifically a filter task at multiple components. Malladi and Tu are both directed to processing of sensor data. Tu allows Malladi to perform filtering as one of the processing tasks performed at the edge.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY Y KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/CHRISTY KIM/
Examiner
Art Unit 2158